Citation Nr: 1435945	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of vision of the left eye.

2.  Entitlement to service connection for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran was scheduled for a hearing before the Board in January 2012; however, after being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
The issue of service connection for residuals of a left ankle sprain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left eye vision decreased in service.

2.  The Veteran does not have a current left eye disability, but has refractive error.

3.  There was no superimposed injury or disease of the left eye in service that resulted in additional disability.





CONCLUSION OF LAW

The criteria for service connection for loss of vision of the left eye have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2013); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In an October 2009 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also discussed how VA establishes disability ratings and effective dates.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in February 2010.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and statements submitted by the Veteran and representative.

VA examined the Veteran's left eye in January 2010.  The VA examiner interviewed the Veteran regarding past and present symptomatology of the left eye, reviewed the claims file, performed the relevant physical examinations, and provided the requested opinion.  Accordingly, the Board finds that the January 2010 VA examination and medical opinion is adequate and no further medical examination or opinion is needed to decide the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issue on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Loss of Vision of the Left Eye

The Veteran contends that he began active duty service in normal health and now has poor vision in the left eye.  See November 2010 VA Form 21-4138.  Although the Veteran has made no specific assertions regarding how service affected his left eye vision, the Veteran asserts that service connection for loss of vision in the left eye is warranted.

Initially, the Board finds that the Veteran's left eye refractive error increased in service.  The May 1978 service enlistment examination reflects left eye vision of 20/30.  During the June 1992 service separation examination, the Veteran's left eye vision had decreased to 20/40.  

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current left eye disability, but has refractive error.  In the January 2010 VA examination report, the VA examiner diagnosed a left eye "refractive error (myopia, astigmatism, presbyopia)."  Neither the VA treatment records nor the January 2010 VA examination report shows any additional left eye disorder other than the complaint of mild dry eyes.  The Veteran has not asserted that he has a current disability of the left eye other than vision loss.  

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that there was a superimposed injury or disease of the left eye in service that resulted in additional disability.  A refractive error of the left eye is noted on the May 1978 service enlistment examination.  The Veteran reported injury to the left eye in December 1981, and the service examiner's diagnosis was myopia, which is a refractive error of the eye.  See Dorland's Illustrated Medical Dictionary 1225 (32d ed. 2012).  No additional left eye disorder was recorded.  The Veteran complained of left eye irritation in July 1985.  The service clinician provided an assessment of episcleritis (an inflammation of the tissues overlying the sclera).  A March 1992 optometry examination shows that the Veteran reported recurring redness and dryness in both eyes, and the diagnosis was astigmatism - a refractive error of the eye.  See Dorland's Illustrated Medical Dictionary 168 (32d ed. 2012).  There is evidence of a right eye injury in April 1985, but no indication that the Veteran's left eye was injured in the same accident.  The Veteran has not asserted any additional eye injury or disease in service.

The December 1991 and June 1992 service examination reports include a normal clinical evaluation of the eyes, but also indicate defective visual acuity.  Thus, although the Veteran complained of redness and dryness in service, and reported a left eye injury, there is no indication that there was an eye disorder - other than a refractive error that resulted in reduced vision - at service separation.  The diagnoses of myopia and astigmatism in service were essentially noted at service enlistment, which includes a notation of refractive vision in both eyes.  Moreover, these diagnoses are included in the catchall diagnosis of a refractive error in the January 2010 VA examination report, which does not reflect any additional eye disability.  

The VA examiner in January 2010 specifically noted that the Veteran was treated for dry eyes in service and opined that the refractive error was not caused by or a result of service.  The Veteran has not contended otherwise, and there is no additional evidence, either lay or medical, that attributes left eye vision loss to a disorder other than refractive error, or that the refractive error is related to service.

In sum, the weight of the lay and medical evidence supports finding that the Veteran's left eye vision loss is due to a refractive error, and that there was no superimposed injury or disease of the left eye in service that resulted in additional disability; therefore, the weight of the evidence demonstrates no current left eye disability which may be entitled to service connection.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  For this reason, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a left eye disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for loss of vision of the left eye is denied.


REMAND

Service Connection for Residuals of a Left Ankle Sprain

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of service connection for residuals of a left ankle sprain.  Specifically, a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311-12.  The Veteran was provided with a VA examination of the left ankle in January 2010.  In the January 2010 VA examination report, the VA examiner opined that the Veteran's left ankle disorder is "[at] least as likely as not related to service as evidenced in claim folder."  

While this opinion uses language that suggests a nexus to service, other language in the opinion tends to relate the left ankle disorder to a post-service left ankle fracture in 2003.  As the opinion is not clear, it is not adequate.  The VA examiner did not identify what the specific left ankle disorder was that may be related to service, nor what evidence in the claim folder served as rationale for the medical opinion.  Moreover, the VA examiner stated "nevertheless it has to be taken into consideration the fact that [the Veteran] suffered subsequently a fracture in his left ankle."  This statement does not provide any additional context about how this factor affected the examiner's opinion of the relationship between the current unspecified left ankle disorder and service; specifically, there is no commentary as to whether this seemingly contradictory statement reverses the VA examiner's opinion about whether the current left ankle disorder is related to service.  For these reasons, a new examination of the left ankle and medical nexus opinion is warranted.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, the issue of service connection for residuals of left ankle sprain is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of the left ankle.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran had a left ankle disability that began in service (September 1991 left ankle sprain) and continued in service (see February 1992 pain and chronic instability finding) and after service but prior to the post-service 2003 fracture injury? 

When offering a rationale for this opinion, please note and discuss the significance of the following:
a. The severity of the September 1991 left ankle sprain.
b. Whether the subsequent February 1992 in-service complaint of left ankle pain and finding of instability are residual complaints of the September 1991 left ankle sprain.
c. Whether the subsequent February 1992 in-service complaint of left ankle pain and finding of instability suggest continuing or recurring left ankle disability, both for the remainder of service and as suggestive of continuing left ankle disability after service.  
d.  If the in-service complaints and/or findings are suggestive of continued left ankle disability after service and prior to 2003, please identify what disability was likely present, including whether any residual disability would be left ankle sprain.
e.  Specifically exclude (differentiate) the post-service 2003 left ankle fracture and s/p ORIF and clearly identified residuals when rendering the opinion as to whether the Veteran has any left ankle disability that is residual to service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


